                    Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 1 of 10




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9    EVAN JOHNSON, JOSH GRAY, and                      No. 2:20-cv-01676-RAJ
      DYLAN COOK,
10                                                      ESTATE’S ANSWER TO AMENDED
                              Plaintiffs,               COMPLAINT
11
               v.
12
      HYTECH POWER, LLC., a Washington
13    limited liability company; TOM
      GIBBONS, THE ESTATE OF S.B.
14    JOSEPH CLARK; CHASE C.
      ENGELHART and MARGARET A.
15    CLARK, Co-Personal Representatives of
      the ESTATE OF S.B. JOSEPH CLARK,
16    Deceased; CHASE C. ENGELHART,
      individually; THOMAS GIBBONS,
17    individually and his marital community
      with JANE DOE GIBBONS, his spouse;
18    AVIATION PARTNERS, INC., a
      Washington corporation;
19   AVIATION PARTNERS, INC., a Washington
     corporation; APB WINGLETS COMPANY,
20
     LLC, a Foreign Limited Liability Company;
21   and AVIATION PARTNERS BOEING
     WINGLETS II, LLC, a multiemployer health
22   plan,

23                            Defendants.

24

25             Defendants Chase C. Englehart and Margaret A. Clark, Co-Personal Representatives of

26    the Estate of S.B. Joseph Clark, on behalf of the Estate of S.B. Joseph Clark (collectively, the


       ESTATE’S ANSWER TO AMENDED COMPLAINT                                      Perkins Coie LLP
       (No. 2:20-cv-01676-RAJ) –1                                          1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
      152746981.1                                                               Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 2 of 10




 1   “Estate”), answer the allegations to the Amended Complaint filed by Plaintiffs (“Plaintiffs”), as
 2   follows:
 3                                             I.      PARTIES
 4           1.        The Estate admits that Plaintiff Evan Johnson (“Johnson”) was employed by
 5   HyTech Power, LLC (“HyTech”) and that he lived in the State of Washington at least at some
 6   times. The Estate lacks sufficient information to admit or deny the allegations as to Johnson’s
 7   place of residency or what he contends to be “all relevant times,” and on that basis denies those
 8   allegations and otherwise denies any other allegations in paragraph 1 of the Amended Complaint.
 9           2.        The Estate admits that Plaintiff Josh Gray (“Gray”) was employed by HyTech and
10   that he lived in the State of Washington at least at some times. The Estate lacks sufficient
11   information to admit or deny the allegations as to Gray’s place of residency or what he contends
12   to be “all relevant times,” and on that basis denies those allegations and otherwise denies any
13   other allegations in paragraph 2 of the Amended Complaint.
14           3.        The Estate admits that Plaintiff Dylan Cook (“Cook”) was employed by HyTech
15   and that he lived in the State of Washington at least at some times. The Estate lacks sufficient
16   information to admit or deny the allegations as to Gray’s place of residency or what he contends
17   to be “all relevant times,” and on that basis denies those allegations and otherwise denies any
18   other allegations in paragraph 3 of the Amended Complaint.
19           4.        Paragraph 4 of the Amended Complaint sets forth legal conclusions, not factual
20   allegations, for which no response is required.
21           5.        The Estate admits that each of the plaintiffs was an employee of HyTech, which is
22   a Washington limited liability company, and that as employees they were afforded certain
23   benefits from HyTech, including being enrolled in a group health insurance plan of Regence
24   BlueShield. Paragraph 5 of the Amended Complaint otherwise sets forth legal conclusions, not
25   factual allegations, for which no response is required.
26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                      Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –2                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152746981.1                                                               Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 3 of 10




 1           6.        The Estate admits that Thomas (Tom) Gibbons (“Gibbons”) is married and is a
 2   resident of King County, Washington. Gibbons is, and has been, a duly appointed member of the
 3   Board of HyTech, was selected for that position by JC Aviation Inc. (“JCAI”), and that he
 4   became chairman of the Board of HyTech following the death of S.B. Joseph Clark (“Clark”)
 5   who was the chairman at the time of his death. The last sentence of paragraph 6 of the Amended
 6   Complaint sets forth legal conclusions, not factual allegations, for which no response is required.
 7   The Estate denies any other allegations in paragraph 6 of the Amended Complaint.
 8           7.        The Estate admits the allegations in paragraph 7 of the Amended Complaint.
 9           8.        The Estate admits that Chase C. Englehart (“Englehart”) is unmarried and is a
10   resident of King County, Washington. Englehart is and has been a member of the Board of
11   HyTech. The Estate denies any other allegations in paragraph 8 of the Amended Complaint.
12           9.        The Estate admits the allegations in paragraph 9 of the Amended Complaint.
13          10.        The Estate lacks sufficient information to admit or deny any factual allegations in
14   paragraph 10 of the Amended Complaint, and on that basis denies those allegations.
15          11.        The Estate admits the allegations in the first sentence of paragraph 11 of the
16   Amended Complaint. The Estate denies any other allegations in paragraph 11 of the Amended
17   Complaint.
18          12.        The Estate lacks sufficient information to admit or deny any factual allegations in
19   paragraph 12 of the Amended Complaint, and on that basis denies those allegations.
20          13.        Paragraph 13 of the Amended Complaint sets forth legal conclusions, not factual
21   allegations, for which no response is required.
22                                  II.     JURISDICTION AND VENUE
23          14.        Paragraph 14 of the Amended Complaint sets forth legal conclusions, not factual
24   allegations, for which no response is required.
25

26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                        Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –3                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152746981.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 4 of 10




 1          15.        The Estate denies that there was any “breach.” Paragraph 15 of the Amended
 2   Complaint otherwise sets forth legal conclusions, not factual allegations, for which no response
 3   is required.
 4          16.        Paragraph 16 of the Amended Complaint sets forth legal conclusions, not factual
 5   allegations, for which no response is required
 6                                     III.   BACKGROUND FACTS
 7          17.        The Estate admits the allegations in paragraph 17 of the Amended Complaint.
 8          18.        The referenced document speaks for itself. The Estate denies any other
 9   allegations in paragraph 18 of the Amended Complaint.
10          19.        The referenced documents speak for themselves The Estate denies any other
11   allegations in paragraph 19 of the Amended Complaint.
12          20.        The referenced document speaks for itself The Estate denies any other
13   allegations in paragraph 20 of the Amended Complaint.
14          21.        The referenced document speaks for itself The Estate denies any other
15   allegations in paragraph 21 of the Amended Complaint.
16          22.        The Estate admits that HyTech reduced the salary of Johnson from $20,000 per
17   month to $10,000 per month and that Johnson continued to be employed by HyTech for several
18   months after he was informed of this salary reduction. The Estate denies any other allegations in
19   paragraph 22 of the Amended Complaint.
20          23.        The Estate denies the allegations in paragraph 23 of the Amended Complaint.
21          24.        Paragraph 24 of the Amended Complaint sets forth legal conclusions, not factual
22   allegations, for which no response is required.
23          25.        Paragraph 25 of the Amended Complaint sets forth legal conclusions, not factual
24   allegations, for which no response is required.
25          26.        The Estate admits the allegations in paragraph 26 of the Amended Complaint.
26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                      Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –4                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152746981.1                                                               Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 5 of 10




 1          27.        The Estate admits that Johnson has submitted a claim against the Estate, which
 2   claim speaks for itself. The Estate denies any other allegations in paragraph 27 of the Amended
 3   Complaint.
 4          28.        The Estate admits the allegations in paragraph 28 of the Amended Complaint.
 5          29.        The Estate lacks sufficient information to admit or deny any factual allegations in
 6   paragraph 29 of the Amended Complaint, and on that basis denies those allegations.
 7          30.        The Estate lacks sufficient information to admit or deny any factual allegations in
 8   paragraph 30 of the Amended Complaint, and on that basis denies those allegations.
 9          31.        The Estate lacks sufficient information to admit or deny any factual allegations in
10   paragraph 31 of the Amended Complaint, and on that basis denies those allegations.
11          32.        The Estate denies the allegations in paragraph 32 of the Amended Complaint on
12   the basis that it is too vague to allow for an answer.
13          33.        The Estate lacks sufficient information to admit or deny any factual allegations in
14   paragraph 33 of the Amended Complaint, and on that basis denies those allegations.
15          34.        The Estate admits that plaintiffs’ employment with HyTech was terminated
16   effective on or before April 30, 2020. The Estate lacks sufficient information to admit or deny
17   the remaining allegations in paragraph 34 of the Amended Complaint, and on that basis denies
18   those allegations.
19          35.        The Estate admits that one or more of the plaintiffs continued to engage in
20   activities using the property, including intellectual property, of HyTech after being terminated
21   from their employment from HyTech, without the knowledge of all the members of the Board of
22   HyTech or the authorization of HyTech. The Estate denies any other allegations in paragraph 35
23   of the Amended Complaint.
24          36.        The Estate lacks sufficient information to admit or deny the allegations in
25   paragraph 36 of the Amended Complaint, and on that basis denies those allegations.
26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                        Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –5                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152746981.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 6 of 10




 1          37.        The Estate lacks sufficient information to admit or deny the allegations in
 2   paragraph 37 of the Amended Complaint, and on that basis denies those allegations.
 3          38.        The Estate lacks sufficient information to admit or deny the allegations in
 4   paragraph 38 of the Amended Complaint, and on that basis denies those allegations.
 5          39.        The Estate lacks sufficient information to admit or deny the allegations in
 6   paragraph 35 of the Amended Complaint, and on that basis denies those allegations.
 7                                      FIRST CAUSE OF ACTION:
                                      Johnson’s claim for unpaid wages
 8
            40.        The Estate incorporates its responses to the previous paragraphs of the Amended
 9
     Complaint.
10
            41.        The Estate denies the allegations in paragraph 41 of the Amended Complaint.
11
            42.        The Estate denies the allegations in paragraph 42 of the Amended Complaint.
12
            43.        The Estate denies the allegations in paragraph 43 of the Amended Complaint.
13
            44.        The Estate denies the allegations in paragraph 44 of the Amended Complaint.
14
                                  SECOND CAUSE OF ACTION:
15           Wrongful denial of COBRA coverage under 29 U.S.C. §§ 1161 et seq. and 1132.
16          45.        The Estate incorporates its responses to the previous paragraphs of the Amended
17   Complaint.
18          46.        Paragraph 46 of the Amended Complaint is directed at other parties and thus does
19   not require a response from the Estate.
20          47.        Paragraph 47 of the Amended Complaint is directed at other parties and thus does
21   not require a response from the Estate.
22          48.        Paragraph 48 of the Amended Complaint is directed at other parties and thus does
23   not require a response from the Estate.
24

25

26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                        Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –6                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152746981.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 7 of 10




 1                                 THIRD CAUSE OF ACTION:
           COBRA notice violations (failure to provide notice of continuation benefits) under
 2                               29 U.S.C. §§ 1161 et seq. and 1132.
 3          49.        The Estate incorporates its responses to the previous paragraphs of the Amended

 4   Complaint.

 5          50.        Paragraph 50 of the Amended Complaint is directed at other parties and thus does

 6   not require a response from the Estate.

 7          51.        Paragraph 51 of the Amended Complaint is directed at other parties and thus does

 8   not require a response from the Estate.

 9          52.        Paragraph 52 of the Amended Complaint is directed at other parties and thus does

10   not require a response from the Estate.

11          53.        Paragraph 53 of the Amended Complaint is directed at other parties and thus does

12   not require a response from the Estate.

13                                    FOURTH CAUSE OF ACTION:
                   Attorney fees and costs under ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1)
14
            54.        Paragraph 54 of the Amended Complaint is directed at other parties and thus does
15
     not require a response from the Estate.
16
            55.        Paragraph 55 of the Amended Complaint is directed at other parties and thus does
17
     not require a response from the Estate.
18
                                                 DAMAGES
19
            56.        The Estate incorporates its responses to the previous paragraphs of the Amended
20
     Complaint.
21
            57.        Paragraph 57 of the Amended Complaint is directed at other parties and thus does
22
     not require a response from the Estate.
23
            58.        Paragraph 58 of the Amended Complaint is directed at other parties and thus does
24
     not require a response from the Estate.
25
            59.        The Estate denies the allegations in paragraph 59 of the Amended Complaint.
26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                      Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –7                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152746981.1                                                               Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 8 of 10




 1                                        AFFIRMATIVE DEFENSES
 2            The claims for ERISA or COBRA relief are not understood to be filed against the Estate,
 3   nor could they be due to lack of submitting timely notice of claim to the Estate. Thus, the Estate
 4   understands only Evan Johnson’s First Cause of Action to be pursued against the Estate. The
 5   Estate reserves all affirmative defenses against the other claims if any of the plaintiffs seeks to
 6   pursue them against the Estate.
 7            1.       Plaintiff fails to state a claim upon which relief is available to him.
 8            2.       Plaintiff’s claims are barred by waiver or estoppel.
 9            3.       Plaintiff’s claims are barred by material misrepresentations by him, HTP or its
10   principals, including but not limited to their representation as to the state or efficacy of the
11   Technology and that they owned the Technology without disclosure that Karma Power asserted
12   and was asserting otherwise.
13            4.       Plaintiff’s claims are barred based on frustration of purpose or impossibility of
14   performance.
15            5.       Plaintiff’s claims are barred based on mutual mistake.
16            6.       Plaintiff’s claims are barred by the business judgment rule.
17            7.       Plaintiff’s claims are barred by limitations of liability in the contracts.
18            8.       Plaintiff’s claims are barred by statutory limitations of liability for board
19   members.
20            9.       Plaintiff’s claims are barred by defendants’ good faith conduct.
21            10.      Plaintiff’s claims are barred by bad faith conduct of plaintiff, HTP or its
22   principals.
23            11.      Plaintiff’s claims are barred by the unclean hands of plaintiff, HTP or its
24   principals.
25

26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                           Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –8                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     152746981.1                                                                    Fax: 206.359.9000
                   Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 9 of 10




 1            12.      Plaintiff’s claims are barred by his own wrong-doing, wrongful acts or omissions,
 2   or misrepresentations, whether intentional or negligent, including acts or omissions after the date
 3   of the filing of this action.
 4            13.      Plaintiff’s claims are barred by plaintiff’s own breaches of contract or obligations
 5   to JCAI, HyTech or others.
 6            14.      Plaintiff’s claims are barred by ratification, express or implied, by HTP or the
 7   members of HyTech’s board appointed by HTP.
 8            15.      Plaintiff’s claims are barred by its violations of or contempt of the preliminary
 9   injunction entered in the receivership action.
10            16.      Plaintiff has failed to mitigate its claimed damages.
11            17.      Plaintiff’s claims are barred by release or accord and satisfaction.
12            18.      Plaintiff’s claims are barred, in whole or in part, because there was a bona fide
13   dispute over Plaintiff’s right to wages.
14            19.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff knowingly
15   submitted to any alleged violations of RCW 49.52.050(1) or (2).
16

17                                          PRAYER FOR RELIEF
18            WHEREFORE, the Estate prays for:
19            A.       Dismissal of each of the causes of action with prejudice;
20            B.       Costs of suit and other disbursements incurred by the Estate;
21            C.       An award of reasonable attorneys’ fees to the extent allowed by law; and
22            D.       Such other and further relief as the Court deems just and proper.
23

24

25

26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                                           Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –9                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     152746981.1                                                                    Fax: 206.359.9000
               Case 2:20-cv-01676-RAJ Document 49 Filed 06/09/21 Page 10 of 10




 1
     DATED: June 9, 2021                     By: s/ Nicholas P. Gellert
 2                                           By: s/ Deborah J. Phillips
 3                                           Nicholas P. Gellert #18041
                                             Deborah J. Phillips #8540
 4                                           Perkins Coie LLP
                                             1201 Third Avenue, Suite 4900
 5                                           Seattle, WA 98101-3099
                                             Telephone: 206.359.8000
 6                                           Facsimile: 206.359.9000
                                             Email: NGellert@perkinscoie.com
 7
                                             Attorneys for Defendants Chase C. Englehart and
 8                                           Margaret A. Clark, Co-Personal Representatives
                                             of the Estate of S.B. Joseph Clark
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ESTATE’S ANSWER TO AMENDED COMPLAINT                           Perkins Coie LLP
      (No. 2:20-cv-01676-RAJ) –10                              1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
                                                                   Phone: 206.359.8000
     152746981.1                                                    Fax: 206.359.9000
